Case 1:20-cr-20242-PCH Document 82 Entered on FLSD Docket 09/14/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1: 20-cr-20242-PCH/JB


  UNITED STATES OF AMERICA,

  v.

  ANTHONY LUIS GALARZA,

        Defendant.
  _____________________________________/

       ORDER ADOPTING AND AFFIRMING R&R AND ADJUDICATING DEFENDANT
                                 GUILTY

         THIS MATTER comes before the Court upon Magistrate Judge Jacqueline Becerra’s

  Report and Recommendation on Change of Plea (the “R&R”), which she entered on September

  10, 2021. [ECF No. 77]. In the R&R, Judge Becerra found that Defendant Anthony Luis Galarza,

  freely and voluntarily entered a plea of guilty as to Count I of the Indictment, which charges

  Defendant with conspiracy to possess with intent to distribute thirty kilograms of cocaine, in

  violation of Title 21, United States Code, Section 846, and Count II of the Indictment, which

  charges Defendant with attempt to possess with intent to distribute thirty kilograms of cocaine, in

  violation of Title 21, United States Code, Section 841(a)(1).

         Magistrate Judge Becerra recommends that this Court accept Defendant’s guilty plea,

  adjudicate Defendant guilty of Counts I and II, and subsequently conduct a sentencing hearing for

  final disposition of this matter. The Court has reviewed Judge Becerra’s R&R and has been advised

  that the parties do not object to its recommendations. [ECF Nos. 78, 79]. Therefore, based on a de

  novo review of the evidence presented, it is hereby
Case 1:20-cr-20242-PCH Document 82 Entered on FLSD Docket 09/14/2021 Page 2 of 2




         ORDERED AND ADJUDGED that (1) Magistrate Judge Becerra’s Report and

  Recommendation on Change of Plea is ADOPTED and AFFIRMED in its entirety; (2) the Court

  accepts Defendant’s plea of guilty and Defendant is hereby adjudged guilty as to Counts I and II

  of the Indictment; and (3) a sentencing hearing before the Honorable Paul C. Huck is set for

  Monday, November 22, 2021 at 2:00 PM.

         DONE AND ORDERED in Miami, Florida on Monday, September 13, 2021.




                                                     PAUL C. HUCK
                                                     UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Jacqueline Becerra
  Counsel of record
